No. 13492
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  1978


LARRY D. STENSVAD and MARGARET STENSVAD,
M-V ENTERPRISES, INC., a Montana
corporation, and FAUNCO, INC., a Montana
corporation,

                  Plaintiffs and Appellants,


MUSSELSHELL COUNTY, GENO MINNIE, O.S.
ELLIS and R. JORGENSON, County
Commissioners, ROBERT L. HAGSTROM,
County Assessor, and MARGARET A.
REIGHARD, County Treasurer,

                  Defendants and Respondents.


Appeal from:   District Court of the Fourteenth Judicial District,
               Honorable Nat Allen, Judge presiding.
Counsel of Record:
    For Appellants:

       Moses, Tolliver and Wright, Billings, Montana
       Towe, Ball, Enright and Mackey, Billings, Montana
       Thomas Towe argued, Billings, Montana
    For Respondents:

        John L. Pratt, County Attorney, argued, Roundup, Montana


                                Submitted:    November 27, 1978
                                  Decided:lVlAj?   -;   q7o
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.


           P l a i n t i f f s a p p e a l from a judgment o f t h e D i s t r i c t

C o u r t , M u s s e l s h e l l County, denying t h e i r p r a y e r f o r a n o r d e r

permanently e n j o i n i n g d e f e n d a n t s from i s s u i n g a t a x deed t o

c e r t a i n r e a l p r o p e r t y f o r f a i l u r e t o pay a p o r t i o n o f a 1 9 7 1
a s s e s s m e n t r e p r e s e n t i n g t a x e s on c a t t l e under t h e c o n t r o l

and i n t h e p o s s e s s i o n of M-V E n t e r p r i s e s .       The c o u r t e n t e r e d

i t s amended f i n d i n g s of f a c t , c o n c l u s i o n s o f law, judgment

and o r d e r on J u n e 3 0 , 1976, d i r e c t i n g d e f e n d a n t s t o p r o c e e d

f o r t h w i t h t o t a k e t a x deed t o t h e r e a l p r o p e r t y , now owned
by p l a i n t i f f Faunco, I n c .        P l a i n t i f f s contend t h a t c e r t a i n

o f t h e c o u r t ' s f i n d i n g s o f f a c t and c o n c l u s i o n s o f law a r e

e r r o n e o u s and u n s u p p o r t e d by t h e e v i d e n c e , and t h a t , t h e r e -

f o r e , t h e judgment s h o u l d b e r e v e r s e d .

           I n 1971, L a r r y D. S t e n s v a d w a s a s t o c k h o l d e r i n and/or
manager of c e r t a i n c o r p o r a t i o n s i n v o l v e d i n v a r i o u s a s p e c t s

of t h e l i v e s t o c k industry.          One of t h o s e c o r p o r a t i o n s , M-V

E n t e r p r i s e s , among whose p r i n c i p l e s h a r e h o l d e r s w a s S t e n s -

v a d , owned r e a l p r o p e r t y i n M u s s e l s h e l l County upon which

t h e corporation operated a feedlot.                       Pursuant t o an agree-

ment between M-V E n t e r p r i s e s and t h e L. D. S t e n s v a d C a t t l e

Company, c a t t l e b e l o n g i n g t o o t h e r i n d i v i d u a l s w e r e l e f t i n
t h e p o s s e s s i o n and c o n t r o l o f M-V E n t e r p r i s e s t o b e f e d and

cared f o r i n p r e p a r a t i o n f o r marketing.             These c a t t l e had

been p u r c h a s e d by a s e p a r a t e S t e n s v a d c o r p o r a t i o n , t h e L. D.
S t e n s v a d C a t t l e Company, whose o n l y s h a r e h o l d e r s w e r e S t e n s -
vad and h i s w i f e , M a r g a r e t .      The a r r a n g e m e n t was s u c h t h a t
L.    D.    S t e n s v a d C a t t l e Company would buy c a t t l e f o r i n d i v i -
dual out-of-state             i n v e s t o r s who had c o n t r a c t e d w i t h t h e
company t o make t h e p u r c h a s e s f o r them.               The c a t t l e s o
p u r c h a s e d were d e l i v e r e d t o t h e f e e d l o t s of M-V E n t e r p r i s e s

f o r c a r e and f e e d i n g ; t h e L. D . S t e n s v a d C a t t l e Company

billed the individual investors f o r t h e i r respective shares

of t h e expenses incurred.                  Each of t h e c a t t l e i n v o l v e d i n

t h i s a r r a n g e m e n t c a r r i e d on i t s r i g h t h i p a p i t c h f o r k o r

" t u r k e y t r a c k " b r a n d owned by and r e g i s t e r e d t o t h e L. D .
S t e n s v a d C a t t l e Company; on i t s r i g h t s h o u l d e r , e a c h b o r e a n

u n r e g i s t e r e d b r a n d , a number, d e s i g n a t i n g i t s i n d i v i d u a l

owner.

        I n May, 1971, t h e M u s s e l s h e l l County a s s e s s o r , i n t h e

p r o c e s s of c o m p i l i n g d a t a f o r t h e upcoming t a x a s s e s s m e n t ,

s u p p l i e d M-V E n t e r p r i s e s w i t h a form which, when completed,

i s a r e c o r d of t h e number of c a t t l e which have been f e d
d u r i n g e a c h month of t h e p r e c e d i n g y e a r .        The form i s p r o -

v i d e d i n compliance w i t h s e c t i o n 84-409,              R.C.M.      1947, i n

e f f e c t a t t h e t i m e o f t h e e v e n t s , which r e q u i r e s t h e c o u n t y
a s s e s s o r t o o b t a i n from e a c h p e r s o n a w r i t t e n s t a t e m e n t ,

made under o a t h , which sets f o r t h a l l t h e t a x a b l e p r o p e r t y

owned by t h a t p e r s o n o r i n h i s p o s s e s s i o n o r under h i s

c o n t r o l as of a s p e c i f i c t i m e .      Each s u c h form c o n t a i n s a n

a f f i d a v i t which d e c l a r e s t h a t t h e l i s t i s a f u l l and c o r r e c t

s t a t e m e n t of t h e p r o p e r t y s u b j e c t t o t a x a t i o n which i s
owned, c l a i m e d , p o s s e s s e d o r c o n t r o l l e d by t h e i n d i v i d u a l o r

business e n t i t y .        S e e s e c t i o n 84-410,      R.C.M.      1947.      M-V

E n t e r p r i s e s r e t u r n e d t o t h e c o u n t y a s s e s s o r t h e completed
form, which had been s i g n e d by Dona McCleary, a s e c r e t a r y
employed by t h e c o r p o r a t i o n .         The form showed n o t h i n g a s t o

t h e ownership of t h e c a t t l e .
        The a s s e s s o r , f o l l o w i n g s t a t u t o r y mandate, s e c t i o n 84-

4 0 6 ( 1 ) and (3), R.C.M.           1947 (Supp. 1 9 7 1 ) , a s s e s s e d t a x e s o n
1 / 1 2 of t h e t o t a l number of c a t t l e a g a i n s t M-V E n t e r p r i s e s ,

t h e p a r t y i n whose p o s s e s s i o n and under whose c o n t r o l t h e

cattle were.            The c o r p o r a t i o n , m a i n t a i n i n g t h a t i t c o u l d n o t

b e t a x e d f o r c a t t l e which i t d i d n o t own, r e f u s e d t o pay.

  either t h e p e r s o n a l p r o p e r t y t a x e s n o r t h e r e a l p r o p e r t y

t a x e s a s s e s s e d f o r 1971 a g a i n s t M-V E n t e r p r i s e s w e r e p a i d ,
and t h e c o u n t y , i n 1976, f i n a l l y i n s t i t u t e d p r o c e e d i n g s f o r

a t a x deed.         On F e b r u a r y 1 8 , 1976, p l a i n t i f f s , a l l e g i n g t h a t

no s t a t u t o r y a u t h o r i t y e x i s t e d under which t h e c o u n t y le-

g a l l y c o u l d assess a g a i n s t them t a x e s on c a t t l e owned by
o t h e r i n d i v i d u a l s , p e t i t i o n e d t h e D i s t r i c t Court f o r an

o r d e r e n j o i n i n g t h e d e f e n d a n t s from t a k i n g t a x deed u n l e s s

t h e t o t a l amount, $27,990.39, w a s p a i d by March 1 0 , 1976.

        Faunco, I n c . h a s j o i n e d a s a p a r t y p l a i n t i f f , b e c a u s e

i t i s t h e p r e s e n t owner of t h e r e a l p r o p e r t y s u b j e c t of t h i s

action,        I n November, 1971, M-V E n t e r p r i s e s , by v i r t u e of a n

u n r e c o r d e d a s s i g n m e n t from L. D. and M a r g a r e t S t e n s v a d ,

owned t h e r e a l p r o p e r t y s u b j e c t o f t h e s e t a x deed proceed-

ings.      A t that time,           a Roundup bank d e c l a r e d L. D. S t e n s v a d

and M-V E n t e r p r i s e s i n d e f a u l t on c e r t a i n o b l i g a t i o n s and

f o r e c l o s e d on t h e p r o p e r t y .   Roundup C a t t l e F e e d e r s , a
c o r p o r a t i o n u n i n v o l v e d i n t h i s l i t i g a t i o n and i n which none

o f t h e p a r t i e s h e r e t o a p p e a r s t o have a n i n t e r e s t , bought

t h e property a t a foreclosure sale.                        Subsequently, i n June,

1975, Faunco, I n c . ,           p u r c h a s e d t h e p r o p e r t y from Roundup

C a t t l e Feeders.         Although a p p a r e n t l y n o t a s h a r e h o l d e r i n
Faunco, I n c . , L. D. S t e n s v a d i s i t s g e n e r a l manager and i t s
r e g i s t e r e d agent.      Faunco, I n c , , h a s t e n d e r e d payment of t h e
o u t s t a n d i n g t a x e s owed on t h e r e a l p r o p e r t y , e x c l u s i v e of

t h e amounts l e v i e d f o r t h e c a t t l e owned by t h e i n d i v i d u a l

i n v e s t o r s ; t h e c o u n t y t w i c e r e j e c t e d t h e o f f e r of t h a t
payment.         Faunco r e q u e s t s t h a t t h e c o u n t y be o r d e r e d t o make

a n a s s e s s m e n t which d o e s n o t i n c l u d e t a x e s on t h e c a t t l e ,

s o t h a t t h e c o r p o r a t i o n may pay t h a t amount and t h e r e b y

c l e a r i t s t i t l e of t h e t a x l i e n .

        On A p r i l 1 6 , 1976, t h e Honorable Nat A l l e n p r e s i d e d

o v e r a h e a r i n g on t h e m e r i t s of t h e c a s e .          I n i t s amended

f i n d i n g s of f a c t , c o n c l u s i o n s of law, and judgment,                the

c o u r t concluded t h a t t h e t a x e s w e r e l a w f u l l y a s s e s s e d and

d e n i e d p l a i n t i f f s any r e l i e f .     N o t i c e of a p p e a l w a s t i m e l y

f i l e d and o r a l argument h e a r d by t h i s C o u r t .               Although t h e

D i s t r i c t Court properly decided t h a t t h e county a s s e s s o r

c o r r e c t l y a s s e s s e d t h e t a x e s due on t h e c a t t l e t o M-V E n t e r -

p r i s e s , i n whose p o s s e s s i o n and c o n t r o l t h e c a t t l e w e r e a t

t h e t i m e o f a s s e s s m e n t , w e r e v e r s e t h a t p o r t i o n of t h e

d e t e r m i n a t i o n which, i n e f f e c t , p r e c l u d e s Faunco from p a y i n g

a l l t a x e s and p e n a l t i e s d u e , e x c l u s i v e of t h o s e a s s e s s e d

against the cattle.

        P l a i n t i f f s a l l e g e t h a t numerous e r r o r s a r e t o b e found

i n t h e c o u r t ' s f i n d i n g s and c o n c l u s i o n s , b u t o n l y one of

t h o s e , whether t h e c o u n t y a s s e s s o r a c t e d p r o p e r l y , i n con-

f o r m i t y w i t h s e c t i o n 84-406,         R.C.M.    1947 (Supp. 1 9 7 1 ) , i n

a s s e s s i n g t h e t a x e s due o n t h e c a t t l e t o M-V E n t e r p r i s e s ,

merits consideration.

        S e c t i o n 84-406,      R.C.M.       1947 (Supp. 1 9 7 1 ) , c o n t r o l l i n g

a t t h e t i m e of t h e e v e n t s complained of by p l a i n t i f f s , r e a d s

i n pertinent part:

        " (1) The a s s e s s o r must,          between t h e f i r s t Monday
        of March and t h e second Monday of J u l y i n e a c h
        y e a r , a s c e r t a i n t h e names of a l l t a x a b l e i n h a b i -
        t a n t s , and a s s e s s a l l p r o p e r t y i n h i s c o u n t y sub-
        j e c t t o t a x a t i o n , e x c e p t such a s i s r e q u i r e d t o
        b e a s s e s s e d by t h e s t a t e board of e q u a l i z a t i o n ,
        and must a s s e s s s u c h p r o p e r t y t o t h e p e r s o n s by
        whom i t was owned o r c l a i m e d , o r i n whose p o s s e s -
        s i o n o r c o n t r o l i t w a s a t 1 2 m i d n i g h t of t h e
        f i r s t Monday o f March n e x t p r e c e d i n g .           ..
        p r o c e d u r e p r o v i d e d by t h i s s e c t i o n s h a l l n o t
                                                                                   The
        apply to:



        " ( b ) L i v e s t o c k b e i n g -d-n f e e d i n g -n-o r
                                            fe i                 pe s
        e n c l o s u r e s which may- s u b d i v i s i o n -)- -h i s
                                     - by                        ( 3 of t
        s e c t i o n be assessed - - average inventory b a s i s .
                                           on a n
        C r e d i t s =st b e a s s e s s e d a s p r o v i d e d i n s e c t i o n
        84-101, s u b d i v i s i o n 6."

        S u b d i v i s i o n ( 3 ) s t a t e s how s u c h l i v e s t o c k s h a l l be
assessed:

        " ( 3 ) The a s s e s s e d v a l u e of l i v e s t o c k b e i n g f e d
        i n f e e d i n g pens o r e n c l o s u r e s on t h e f i r s t Monday
        i n March may b e computed by a d d i n g t h e v a l u e of
        l i v e s t o c k more t h a n s i x ( 6 ) months of a g e b e i n g
        f e d o n t h e l a s t day o f e a c h month s i n c e t h e l a s t
        a s s e s s m e n t d a t e and d i v i d i n g t h e s m by t w e l v e
                                                               u
        (12)   ."
The s t a t u t e i s w r i t t e n i n t h e d i s j u n c t i v e , mandating t h e

a s s e s s o r t o assess a l l t a x a b l e p r o p e r t y i n h i s c o u n t y e i t h e r

t o t h e p e r s o n s by whom i t w a s owned o r c l a i m e d - - whose
                                                                  or i n

p o s s e s s i o n - c o n t r o l - - a s o f m i d n i g h t of t h e f i r s t
                    or              i t was

Monday of March.             I t i s c l e a r t h a t t h e a s s e s s o r a c t e d prop-

e r l y i n a s s e s s i n g t o M-V E n t e r p r i s e s , i n whose p o s s e s s i o n

and c o n t r o l t h e c a t t l e w e r e , t a x e s on t h e c a t t l e .

       P l a i n t i f f s have s o u g h t a n i n j u n c t i o n p u r s u a n t t o s e c t i o n

84-4505, R.C.M.          1947, now s e c t i o n 15-1-405 MCA.                   That s t a t -

ute states:

        "No i n j u n c t i o n must b e g r a n t e d by any c o u r t o r
        judge t o r e s t r a i n t h e c o l l e c t i o n of any t a x o r
        any p a r t t h e r e o f , n o r t o r e s t r a i n t h e s a l e of
        any p r o p e r t y f o r t h e nonpayment o f t a x e s , e x c e p t :

        " 1 . Where t h e t a x , o r t h e p a r t t h e r e o f s o u g h t t o
        b e e n j o i n e d , i s i l l e g a l , o r i s n o t a u t h o r i z e d by
        law. I f t h e payment of a p a r t of a t a x i s s o u g h t
        t o b e e n j o i n e d , t h e o t h e r p a r t must b e p a i d be-
        f o r e a n a c t i o n c a n b e commenced.
        "2.    Where t h e p r o p e r t y i s exempt from t a x a t i o n . "
Although t h e y a l l e g e a t v a r i o u s t i m e s t h a t t h e t a x a s s e s s -
ment h e r e i s b o t h i l l e g a l and n o t a u t h o r i z e d by law, p l a i n -

t i f f s o f f e r no l e g a l arguments i n s u p p o r t of t h a t p o s i t i o n .

Obviously t h e t a x i s a u t h o r i z e d by l a w .            The s t a t u t e , s e c -

t i o n 84-406,      R.C.M.        1947 (Supp. 1 9 7 1 ) , s p e a k s f o r i t s e l f .

        W e p o i n t o u t i n p a s s i n g t h a t s u c h s t a t u t e s have l o n g

s i n c e passed c o n s t i t u t i o n a l muster.         A s a leading authority

o b s e r v e d o v e r f i f t y y e a r s ago:

        " S t a t u t e s sometimes p r o v i d e t h a t t a n g i b l e p e r -
        s o n a l p r o p e r t y s h a l l b e a s s e s s e d wherever i n t h e
        s t a t e i t may b e , e i t h e r t o t h e owner h i m s e l f o r
        t o t h e agent o r o t h e r person having i t i n charge;
        and t h e r e i s no d o u b t of t h e r i g h t t o d o t h i s ,
        whether t h e owner i s r e s i d e n t i n t h e s t a t e o r n o t .
         [ C l a t t l e and s h e e p may b e r e q u i r e d by t h e s t a t u t e
        t o b e a s s e s s e d where t h e y a r e k e p t o r where t h e y
        have been t a k e n t o g r a z e o r t o b e f e d             . . ."
        3 T. Cooley, - - -of T a x a t i o n § l o 7 1 ( 4 t h e d .
                                The Law
        1924).
I t h a s been t h e g e n e r a l r u l e s i n c e t h e t u r n of t h e c e n t u r y

t h a t t h e l e g i s l a t u r e h a s t h e power t o a d o p t a mode of

a s s e s s m e n t s u c h t h a t p r o p e r t y may b e a s s e s s e d t o t h e p a r t y

i n p o s s e s s i o n of i t .     The North Dakota Supreme C o u r t d e c l a r e d :

        " I n d e e d , t h e n e c e s s i t y f o r speedy and c e r t a i n
        methods of p r o d u c i n g r e v e n u e f o r governmental
        s u p p o r t i s s o g r e a t t h a t t h e l e g i s l a t u r e s of
        many s t a t e s have d e c l i n e d t o e n t e r i n t o a n i n v e s -
        t i g a t i o n of t i t l e s f o r t h e p u r p o s e of t a x a t i o n ,
        p a r t i c u l a r l y i n r e f e r e n c e t o p r o p e r t y of a s h i f t -
        i n g n a t u r e , and have, a c c o r d i n g l y , p r o v i d e d f o r
        a s s e s s m e n t s a g a i n s t t h e p a r t y having t h e p o s s e s -
        s i o n and c o n t r o l upon some s p e c i f i e d d a t e . Such
        e n a c t m e n t s have been r e p e a t e d l y b e f o r e t h e c o u r t s ,
        and have been u n i f o r m l y upheld.                  I n d e e d , we a r e
        c i t e d t o no c a s e which h a s d e n i e d t h e r i g h t o f
        a s t a t e t o e n f o r c e t h i s method o f a s s e s s m e n t . "
        M i n n e a p o l i s & N o r t h e r n E l e v a t o r Co. v . T r a i l 1
        County ( 1 9 0 0 ) , 9 N.D. 213,                       , 82 N.W. 727,
        728, and c a s e s s u b s e q u e n t l y c i t e d .
        We,    t o o , have been c i t e d t o no c a s e which h a s d e n i e d
t h e r i g h t of a s t a t e t o e n f o r c e t h e method of a s s e s s m e n t

which o u r l e g i s l a t u r e h a s s e e n f i t t o a d o p t .       We, t o o , a r e

of t h e o p i n i o n t h a t " ' " p o s s e s s o r y c o n t r o l of p r o p e r t y i s
s u f f i c i e n t t o a u t h o r i z e i t s assessment t o t h e possessor o r

k e e p e r of i t . " ' "    Minneapolis          &   N o r t h e r n E l e v a t o r Co. v .

~ r a i l County, 82 N.W.
l                           a t 729.         Furthermore, "[wle a r e

convinced t h a t t h e l e g i s l a t u r e had t h e r i g h t t o a c t upon
e v i d e n c e of ownership a f f o r d e d by p o s s e s s i o n , and f o r t h e

p u r p o s e s of t a x a t i o n t o make t h e p r e s u m p t i o n a r i s i n g t h e r e -

from c o n c l u s i v e , and t o p r o v i d e , t h e r e f o r e , f o r t h e assess-

ment and t a x a t i o n of        [ c a t t l e ] t o the party i n possession i n

t h e manner and form a s p r o v i d e d by t h e a c t i n q u e s t i o n . "                 82

N.W.    a t 731.

        Because t h e t a x i s b o t h a u t h o r i z e d and l e g a l , i n j u n c -

tion w i l l not lie.            The D i s t r i c t C o u r t p r o p e r l y r e f u s e d t o

g r a n t a n i n j u n c t i o n on t h a t b a s i s .

        I n p a s s i n g , w e n o t e t h a t i n a p r e v i o u s y e a r , M-V E n t e r -

p r i s e s g a v e t h e c o u n t y a s s e s s o r ' s o f f i c e a l i s t of t h e

i n d i v i d u a l s who owned t h e c a t t l e .        The a s s e s s m e n t s i n t h a t

y e a r a p p a r e n t l y were made t o t h e i n d i v i d u a l s and n o t t o M-V

Enterprises.           T h e r e i s c o n f l i c t i n g t e s t i m o n y a s t o whether

t h a t i n f o r m a t i o n was p r o v i d e d i n 1971.        The c o u n t y o f f i c i a l s

claim t h a t the corporation did not furnish t h e information,

s o t h e a s s e s s o r , a c t i n g i n a r e a s o n a b l e and l e g a l manner,

a s s e s s e d t h e t a x a g a i n s t M-V ~ n t e r p r i s e s ,i n whose p o s s e s -

s i o n and c o n t r o l t h e c a t t l e w e r e .      The a s s e s s m e n t was n o t

made t o t h e L. D.          S t e n s v a d C a t t l e Company, whose r e g i s t e r e d
brand was worn by e a c h of t h e c a t t l e , even though it i s

prima f a c i e e v i d e n c e t h a t t h e p e r s o n o r c o r p o r a t i o n , i n

whose name a brand i s of r e c o r d , i s t h e owner of a l l a n i m a l s

b e a r i n g t h e brand i n t h e p o s i t i o n and on t h e s p e c i e s s t a t e d

i n t h e c e r t i f i c a t e of r e c o r d .   S e c t i o n 46-606,       R.C.M.      1947,

now s e c t i o n 81-3-105         MCA.      The a s s e s s o r , of c o u r s e , c o u l d

n o t r e l y on t h e n u m e r i c a l b r a n d , which was n o t r e g i s t e r e d .
N o b l i g a t i o n i s imposed o n t h e a s s e s s o r t o t r a c k down t h e
 o

" t r u e " owner of t h e c a t t l e .      The o b l i g a t i o n of s e c t i o n 84-

406, R.C.M.        1947 (Supp. 1 9 7 1 ) , t o a s s e s s t o t h e p e r s o n i n

whose p o s s e s s i o n o r c o n t r o l t h e p r o p e r t y was, had been

fulfilled.

        Having c r a c k e d t h e s h e l l , w e t u r n now t o t h e n u t o f t h e

problem, d e t e r m i n a t i o n of whether Faunco, I n c . ,              i s obliged

t o pay t a x e s a s s e s s e d on t h e c a t t l e .     C e r t a i n s t a t u t e s which

a r e d e t e r m i n a t i v e of t h i s i s s u e , have been o v e r l o o k e d .    Those

s t a t u t e s a r e s e c t i o n s 84-3807 and 8 4 - 3 8 0 8 ( a ) , R.C.M.       1947,

now r e s p e c t i v e l y s e c t i o n s 15-16-401      and 15-16-402(1)          MCA:

        "84-3807. Tax o p e r a t e s a s judgment - - n .      or lie
        Every t a x h a s t h e e f f e c t o f a judgment a g a i n s t
        t h e p e r s o n , and e v e r y l i e n c r e a t e d - -i s t i t l e
                                                                by t h
        h a s - f o r c e and e f f e c t - - e x e c u t i o n d u l y
        -       the                                 of a n
        l e v i e d a g a i n s t a l l p e r s o n a l property - -e
                                                                  i n th
        p o s s e s s i o n - -e p e r s o n a s s e s s e d -- a f t e r
                            of t h                             from and
        --- a s s e s s m e n t - -
        the date the                              i s made.  . ."
        "84-3808. - - p e r s o n a l p r o p e r t y - -on r e a l t y
                          Tax on                                    lien
        --separate assessment.                 ( a ) Every - - -  t a x due upon
        p e r s o n a l p r o p e r t y -s-a p r i o r - -upon any o r a l l
                                        i               l i e n ---
        - -c h p r o p e r t y , which l i e n s h a l l have p r e c e d e n c e
        of su
        o v e r any o t h e r l i e n , c l a i m o r demand upon such
        p r o p e r t y , and e x c e p t a s h e r e i n a f t e r p r o v i d e d ,
        e v e r y -- p e r s o n a l p r o p e r t y is a l s o 5 l i e n
                    t a x upon
        upon --l p r o p e r t y ---
                  t h e rea                  of t h e owner t h e r e o f , from
        and a f t e r 1 2 m. of t h e f i r s t Monday i n March i n
        each year."

        Thus, t h e t a x d u e on t h e p e r s o n a l p r o p e r t y , t h e c a t t l e ,

i s a l i e n on t h a t p r o p e r t y , s e c t i o n 84-3807,       R.C.M.     1947,

and t h e t a x upon t h a t p e r s o n a l p r o p e r t y i s a l i e n upon t h e

r e a l p r o p e r t y o f t h e owner t h e r e o f , s e c t i o n 84-3808, R.C.M.

1947.      Because t h e c a t t l e have l o n g s i n c e gone t o t h a t g r e a t

roundup i n t h e s k y , t h e l i e n on t h e c a t t l e per - h a s evap-
                                                                 se

orated.       I t has n o t evaporated a s a g a i n s t t h e r e a l property

of t h e owners of t h e c a t t l e , however.

        I t d o e s n o t a p p e a r o f r e c o r d t h a t Faunco, I n c . ,     was
owner of any of t h e c a t t l e .           T h e r e f o r e , a t a x upon t h e
c a t t l e would n o t o p e r a t e a s a l i e n on t h e r e a l p r o p e r t y o f

Faunco, and Faunco i s n o t o b l i g a t e d t o pay t h e p e r s o n a l

property taxes assessed against the c a t t l e .
        F a u n c o ' s demand t h a t t h e c o u n t y a c c e p t payment o f t h e

t a x e s and p e n a l t i e s due, e x c l u s i v e o n l y of t h o s e a s s e s s e d

a g a i n s t t h e c a t t l e , i s a p p r o p r i a t e l y made.   The c o u n t y may
n o t l o o k t o Faunco, I n c . ,        f o r payment o f t h e t a x e s a n d

p e n a l t i e s d u e on t h e c a t t l e , b u t m u s t s e e k payment, u n d e r

t h e t e r m s o f t h e s t a t u t e , from t h o s e who w e r e owners o f t h e

cattle.       To t h a t e x t e n t t h e judgment i s r e v e r s e d and t h e

c o u n t y e n j o i n e d from t a k i n g t a x d e e d t o t h e r e a l p r o p e r t y

owned now by Faunco, I n c . , upon i t s payment o f a l l moneys,

e x c l u s i v e of t h e t a x e s on t h e c a t t l e , due t h e county.




W e concur: